DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub No.: 2020/0112870) in view of Favor et al. (Pub No.: 2008/0259960).
Regarding claim 1, Wang et al. discloses a network interface device (see PDCP entity in fig. 10), the network interface device comprising: a packet receiving circuit (see information receiving unit 1001 in fig. 10) for receiving a plurality of network packets; and a processing circuit (see units 1002-1004 in fig. 10), coupled to the packet receiving circuit and configured to perform following steps: 
(A) parsing the network packets to obtain a plurality of sequence numbers of the network packets (Wang et al. see para. 0010-0012; extracting a reordering sequence number from each PDU of the at least one PDU); 
(B) reordering the network packets based on the sequence numbers to generate reorder information (Wang et al. see para. 0012-0014; …determine, based on the information transmitting order, a reordering sequence number corresponding to each of the at least one RLC entity). Thus, the reordering sequence number is determined/generated based on the information transmitting order (e.g., sequence number); 
(C) appending the reorder information to one of the network packets and generating packet order information, or generating the packet order information containing the reorder information (Wang et al. see fig. 9, information processing unit 92; para. 0014, 0015, 0060; an information processing unit 92, configured to determine a Protocol Data Unit (PDU) to be transmitted by each of the RLC entity, and add the reordering sequence number to the PDU;).
However, Wang et al. does not explicitly disclose the feature where the network interface device, coupled to a host, which comprises a storage circuit; (D) storing the packet order information in the storage circuit; (E) issuing an interrupt to the host; wherein the packet receiving circuit or the processing circuit stores the network packets in the storage circuit before the processing circuit issues the interrupt.
Favor et al. from the same or similar fields of endeavor discloses the feature wherein a network interface device (see reorder unit 114 in fig. 2), coupled to a host (see scheduler unit 216 in fig. 2), which comprises a storage circuit (see reorder buffer unit 106 in fig. 5);
(D) storing the packet order information (read as the seven bit reorder context sequence number) in the storage circuit (Favor et al. see fig. 2; reorder unit 114 and fig. 5, reorder unit 114; para. 0051; The reorder unit 114 also includes the reorder buffer unit 106, coupled with the in-flight packet buffer unit 502, to store in-flight packet descriptors for reordering. In particular, the reorder buffer unit includes an SRAM unit 512 and a CAM unit 510. Both the SRAM unit 512 and the CAM unit 510 are addressed by the reorder buffer entry addresses. In one embodiment, the SRAM unit 512 is used to store an in-flight packet's descriptor, while the CAM unit 510 is used to store an in-flight packet's assigned seven bit reorder context sequence number and ten bit reorder context identifier); and 
(E) issuing an interrupt to the host (Favor et al. see fig. 2, reorder unit 114 outputs out-of-flight packet descriptor + reorder context ID to the scheduler unit 216; para. 0053, 0064). As shown in fig. 2, the reorder unit 114 issues the out-of-flight packet descriptor + reorder context ID to the scheduler unit 216;
wherein the packet receiving circuit or the processing circuit stores the network packets in the storage circuit before the processing circuit issues the interrupt (Favor et al. see fig. 2, the reorder unit 114 stores the packet descriptors before issues the out-of-flight packet descriptor + reorder context ID signal; para. 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wang et al. and to implement with the feature as taught by Favor et al. to store the packet order information and issue an out-of-flight packet descriptor + reorder context ID (e.g., interrupt signal) to the scheduler.
The motivation would be to improve transmission reliability.
Regarding claim 18, Wang et al. discloses operation a method of a network interface device (see PDCP entity in fig. 10), the operation method comprising: 
receiving a plurality of network packets; parsing the network packets to obtain a plurality of sequence numbers of the network packets (Wang et al. see para. 0010-0012; extracting a reordering sequence number from each PDU of the at least one PDU);; 
reordering the network packets based on the sequence numbers to generate reorder information (Wang et al. see para. 0012-0014; …determine, based on the information transmitting order, a reordering sequence number corresponding to each of the at least one RLC entity). Thus, the reordering sequence number is determined/generated based on the information transmitting order (e.g., sequence number);
appending the reorder information to one of the network packets and generating packet order information, or generating the packet order information containing the reorder information (Wang et al. see fig. 9, information processing unit 92; para. 0014, 0015, 0060; an information processing unit 92, configured to determine a Protocol Data Unit (PDU) to be transmitted by each of the RLC entity, and add the reordering sequence number to the PDU;).
However, Wang et al. does not explicitly disclose the feature where the network interface device, coupled to a host, which comprises a storage circuit;  storing the network packets in the storage circuit; storing the packet order information in the storage circuit; and issuing an interrupt to the host.  
Favor et al. from the same or similar fields of endeavor discloses the feature a network interface device (see reorder unit 114 in fig. 2), coupled to a host (see scheduler unit 216 in fig. 2), which comprises a storage circuit (see reorder buffer unit 106 in fig. 5);
storing the network packets in the storage circuit (Favor et al. see fig. 2; reorder unit 114 and fig. 5, reorder unit 114; para. 0051; The reorder unit 114 also includes the reorder buffer unit 106, coupled with the in-flight packet buffer unit 502, to store in-flight packet descriptors for reordering); 
storing the packet order information in the storage circuit (Favor et al. see fig. 2; reorder unit 114 and fig. 5, reorder unit 114; para. 0051; In particular, the reorder buffer unit includes an SRAM unit 512 and a CAM unit 510. Both the SRAM unit 512 and the CAM unit 510 are addressed by the reorder buffer entry addresses. In one embodiment, the SRAM unit 512 is used to store an in-flight packet's descriptor, while the CAM unit 510 is used to store an in-flight packet's assigned seven bit reorder context sequence number and ten bit reorder context identifier,); and 
issuing an interrupt to the host (Favor et al. see fig. 2, reorder unit 114 outputs out-of-flight packet descriptor + reorder context ID to the scheduler unit 216; para. 0053, 0064). As shown in fig. 2, the reorder unit 114 issues the out-of-flight packet descriptor + reorder context ID to the scheduler unit 216.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wang et al. and to implement with the feature as taught by Favor et al. to store the packet order information and issue an out-of-flight packet descriptor + reorder context ID (e.g., interrupt signal) to the scheduler.
The motivation would be to improve transmission reliability.

Claim(s) 2, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub No.: 2020/0112870) in view of Favor et al. (Pub No.: 2008/0259960) as applied to claim 1 above, and further in view of Chin et al. (Pub No.: 2006/0221945).
Regarding claims 2, 19, Wang et al. in view of favor et al. does not explicitly disclose the feature wherein the storage circuit stores a buffer list and a buffer usage status, the buffer list lists a plurality of buffer addresses, and the buffer usage status records a usage status of a plurality of buffers corresponding to the buffer addresses.
Chin et al. from the same or similar fields of endeavor discloses the feature wherein the storage circuit stores a buffer list and a buffer usage status, the buffer list lists a plurality of buffer addresses, and the buffer usage status records a usage status of a plurality of buffers corresponding to the buffer addresses (Chin et al. see para. 0050, 0051).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wang et al. in view of Favor et al. and to implement with the feature as taught by Chin et al. to include buffer usage store that includes buffer usage count list and buffer release count list.
The motivation would be to improve network reliability.
Regarding claim 20, Chin et al. discloses the feature for updating the buffer usage status after storing the network packets in the storage circuit  (Chin et al. see para. 0050, 0051, 0118).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wang et al. in view of Favor et al. and to implement with the feature as taught by Chin et al. to update buffer usage status after receiving/storing packets.
The motivation would be to improve network reliability.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub No.: 2020/0112870) in view of Favor et al. (Pub No.: 2008/0259960) and Chin et al. (Pub No.: 2006/0221945) as applied to claim 2 above, and further in view of Gupta et al. (Pat No.: 7,187,689).
Regarding claim 5, Wang et al. in view of favor et al. and Chin et al. does not explicitly disclose the feature wherein the buffer list comprises a plurality of indexes corresponding to the buffer addresses, and the reorder information comprises the index(es) corresponding to at least one of the buffer addresses
Gupta et al. from the same or similar fields of endeavor discloses the feature wherein the buffer list comprises a plurality of indexes corresponding to the buffer addresses, and the reorder information comprises the index(es) corresponding to at least one of the buffer addresses (Gupta et al. see fig. 8, address list 810, buffer 20; column 8, lines 48-53; column 9, lines 30-35, lines 57-60; Once the cell information has been sent to reorder buffer 340, buffering system 720 requeues the address corresponding to that entry in address list 810).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wang et al. in view of Favor et al. and Chin et al. and to implement with the feature as taught by Gupta et al. wherein the reorder information comprises the index corresponds to at least one buffer address.
The motivation would be to increase transmission efficiency.

Allowable Subject Matter
Claims 9-17 are allowed.
Claims 3, 4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bazar (Pub No.: 2007/0233721) discloses a receiver apparatus of HSDPA (High Speed Downlink Packet Access) data transmission scheme, it is achieved to minimize the occurrence of the system performance degradation and problems caused by TSN flash execution. In the receiver apparatus, each of a plurality of reordering buffers that temporarily store received traffic data is ranked on the basis of QoS information of the traffic data. When it is determined that memory release of the reordering buffers is necessary, the memory release is performed from the lowest ranked reordering buffer.
Sato (Pub No.: 2002/0031125) discloses a communication apparatus in a packet transfer communication system, packets are received at a packet transmitting/receiving section and the received packets are subjected to a depacketing process at a packet reassembler circuit. The sequence numbers of the packets likely to be received are stored in a list. On the basis of the data subjected to the depacketing process, the value Sc in the sequence number field of the RTP header, and the list, an order rearranging section rearranges the packets in the order of sequence numbers in which the packets are rearranged in the order in which they were transmitted. The data in the rearranged packets is stored in a reception buffer. Even when the order of arrival of packets have been changed, the data can be composed without losing the real-time response feature and further the quality of communication can be improved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464